



EXHIBIT 10.91






AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated October 26, 2018 (this “Supplement”), to the
Credit Agreement, dated as of October 16, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Radian Group Inc. (the “Borrower”), the Lenders party thereto and Royal
Bank of Canada, as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.23 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $42,500,000.00.
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019


4.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.





--------------------------------------------------------------------------------





7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]


IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
BARCLAYS BANK PLC
By: /s/ Ronnie Glenn    
Name: Ronnie Glenn
Title: Director
Accepted and agreed to as of the date first written above:
RADIAN GROUP INC.
By: /s/ J. Franklin Hall    
Name: J. Franklin Hall
Title: Chief Financial Officer
Acknowledged as of the date first written above:
ROYAL BANK OF CANADA
as Administrative Agent and as an LC Issuer
By: /s/ Helena Sadowski    
Name: Helena Sadowski
Title: Manager, Agency


U.S. BANK NATIONAL ASSOCIATION
as an LC Issuer
By: /s/ Brij Grewal    





--------------------------------------------------------------------------------





Name: Brij Grewal
Title: Authorized Signatory









